 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPCL Construction, Ltd. and Dennis M. Carlstrom.Case 18-CA-75297 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 February 1983 Administrative Law JudgeJames T. Youngblood issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(1) by threatening an employee withplant closure because he complained about a juris-dictional work assignment and by threatening anemployee with discharge because he questioned theassignment of overtime, and violated Section8(a)(3) by failing to recall an employee because ofhis protected activities. We disagree.The Respondent is a contractor on a large con-struction project which is divided into five separatesegments. The Respondent operates each segmententirely with unionized employees.Before commencing work, the Respondent's offi-cials met with representatives of the variousunions, including Laborers Local 563, whose mem-bers were to be utilized on the project. Accordingto the testimony of the Laborers business agent,"[e]verything [at the Respondent's project] hasgone very well as far as Local 563 is concerned."Charging Party Carlstrom, a laborer belongingto Local 563, began work on segment A in June1980. He initially drove a power buggy in a cementpouring operation. However, he repeatedly failedto run his buggy at full speed, thereby slowingdown the operation and causing fellow workers tobear a greater share of the work. This was notedby management as well as employees, who com-plained about Carlstrom's failure to keep his powerbuggy in rotation.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.269 NLRB No. 4Foreman Charest reassigned Carlstrom to sweep-ing, but found him inefficient at that job also. Andas a puddler Carlstrom's work was so poor thatcement finishers asked that he be removed frompuddling because his performance increased theirworkload.In early November 1981 Carlstrom observed twocarpenters performing laborers and cement finish-ers work. Upon learning that Construction Superin-tendent Nelson had instructed the carpenters to dothe task, Carlstrom asked Acting Foreman Dalbecto contact Nelson. Shortly after speaking toDalbec, Carlstrom told Foreman Christian aboutthe work the carpenters were doing. Christian im-mediately agreed with Carlstrom and assigned himto the laborer's job. Carlstrom took it upon himselfto send for the cement finishers steward to takeover the finisher's job.As Carlstrom and the finishers steward worked,the two carpenters, who remained in the area wait-ing for them to finish, heckled Carlstrom-in Carl-strom's words, "giving me a hard time verbally rel-ative to my ability to do my job and my integrityin checking the cards of laborers." During a break,Carlstrom spoke to Dalbec about the "hard time"he was receiving from the carpenters. Dalbec re-plied, "[W]ell screw it then, we will shut the Goddamn job down, you might as well clean up thetools and end the operation."On 16 November 1981 Carlstrom learned that hiscrew had worked overtime 13, 14, and 15 Novem-ber. Since he had not been asked to work overtime,he contacted the Union to complain.2Later in theday Carlstrom and union representatives met withField Manager Barnert, Foreman Charest, andother management officials. Carlstrom accusedCharest of not offering him overtime, and Charestclaimed that Carlstrom refused overtime wheneverit was offered. This bickering between the twocontinued until Barnert interjected that there weretoo many problems coming out of segment A, thathe felt it was a problem between the two of them,and that the best way to resolve the situation wasto get rid of both of them. The meeting broke upwithout any decision being made. Later, Barnertcame to Carlstrom and apologized for having"blown his cork."On 19 November 1981 segment A was complet-ed, and the remaining five or six laborers, includingCarlstrom, were laid off. At its peak, as many as 25or 30 laborers were working on segment A.2 Carlstrom was a steward. Under the collective-bargaining agreement,according to an arbitrator's decision, the Respondent was supposed tooffer overtime work first to a steward, if he was qualified.16 PCL CONSTRUCTIONIn December 1981 the Respondent began con-struction on another part of the overall project.Some of the laborers who had worked on segmentA were recalled. Carlstrom was not recalled. Atthe time of the hearing there were approximately16 laborers working on the new construction.The judge found that Dalbec's statement "wasclearly in response to Carlstrom's complaint overthe jurisdictional work assignment" and as suchconstituted a threat in violation of Section 8(a)(1).He also found that Barnert's statement was a"threat to terminate Carlstrom ...in direct re-sponse" to his asserting rights under the collective-bargaining agreement, and was violative of Section8(a)(1). And he found that the Respondent's failureto recall Carlstrom was "at least in part" due to hissupport and activities on behalf of the Union, andtherefore was a violation of Section 8(a)(3).We believe the judge erred, factually, in his anal-ysis of the evidence.3Regarding the Dalbec state-ment, the judge misperceived the context in whichit was made. That statement about shutting downwas in response to Carlstrom's complaint about hisdifficulties with the carpenters. Carlstrom objectedto the fact that the carpenters remained in the areaand heckled him after he had been assigned the la-borer's task. When he complained to Dalbec aboutthe "hard time" the carpenters were giving him,Dalbec responded in exasperation that, if Carlstromand the other workers could not handle their inter-personal problems, the job would have to be shutdown. Contrary to the judge's finding, it is clearfrom Carlstrom's own testimony that his concernabout carpenters doing laborers work was dealtwith promptly by Christian in complete accordwith Carlstrom's desires.4Having found that Dalbec's statement was di-rected at Carlstrom's complaint about personal dif-ficulties rather than predicated on any protectedI We note that the General Counsel introduced background informa-tion regarding certain conduct occurring in 1980 and early 1981, whichhe apparently believed would shed some light on the conduct alleged tobe unlawful. In some cases, of course, background information may behelpful to explain ambiguous and equivocal conduct occurring within the10(b) period or to shed light on a respondent's motivation where the re-spondent has failed to establish bona fide business reasons for its conduct.See Our-Way, Inc., 244 NLRB 236 fn. 2 (1979). In the instant case webelieve the Respondent provided bona fide business reasons for its con-duct, and we therefore find it inappropriate to infer any unlawfulness inits conduct based on the background information.I We repeat that, according to Carlstrom's own testimony, the remarkby Dalbec was linked to Carlstrom's complaint about the carpenters'heckling him rather than his concern about misassignment of laborerswork. The record contains no evidence that the Respondent encouragedthe carpenters to give Carlstrom a "hard time."We note in passing that Dalbec's status was that of an employee whoapparently became acting foreman when no other foremen were present,and that this happened only a few times over the year and a half he wason the job Carlstrom was aware of this and certainly could not havetaken seriously such a person's suggestion that he would shut down theproject.activity, we reverse the judge's conclusion that theRespondent violated Section 8(a)(l) by threateningCarlstrom in response to Carlstrom's complaintover the jurisdictional work assignment.Nor do we agree with the judge's conclusionthat Barnert's statement was "in direct response to[Carlstrom's] union activities." It is clear, in fact,that Barnert's remark grew out of and was "indirect response to" the squabbling between Charestand Carlstrom, and had nothing to do with Carl-strom's protected activities. The event occurred to-wards the end of construction of segment A. Bar-nert was concerned that meetings were taking upmuch of his time. He viewed the bickering betweenCharest and Carlstrom as detrimental to theproject's timely completion. His angry exclamationcannot be explained without paying attention tothis context.Our finding that Barnert's remark was not direct-ed at any protected activity is supported by Carl-strom's own testimony. According to him, Barnertstated that he wanted to get rid of both Charestand Carlstrom. Had Carlstrom's protected activitybeen the reason for Barnert's statement, Barnertwould not have included a supervisor as well asCarlstrom in his angry indictment. We believe theexplanation which makes the statement internallyconsistent with the circumstances is that Barnertwas addressing the apparent proclivity of Charestand Carlstrom to argue and bicker fruitlessly.Moreover, Barnert's subsequent apology (to whichCarlstrom testified) for having "blown his cork"lends further credence to our conclusion that Bar-nert's statement was a spontaneous outburst gener-ated by the immediate squabbling and consequentdelays, having nothing to do with any protectedactivity.Having found that Barnert's statement was notlinked to any concern about protected activity, wereverse the judge's finding that the Respondentviolated Section 8(a)(l) by threatening to dischargeCarlstrom because of his union activity.Finally, we cannot agree with the judge's con-clusion that the failure to recall Carlstrom to workon the new construction violated Section 8(a)(3).We believe the Respondent has come forward withsufficient evidence to rebut the General Counsel'sprima facie case that Carlstrom was not recalledbecause of protected activity.5Carlstrom was aslow and inefficient worker. Management sought toreassign him, but his problems continued evenwhen assigned fairly basic tasks such as sweeping.Other employees complained that his slowness5 The judge failed to analyze this issue in accordance with WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir 1981).17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade their jobs more difficult. We find that thisevidence supports the Respondent's assertion that itconsidered Carlstrom a marginal worker.When the Respondent began work on the newconstruction, it recalled some (but not all) of the la-borers who had worked on segment A,6and thoseit recalled were considered some of the best whohad worked on segment A. The General Counselmade little or no effort to rebut the evidence thatCarlstrom was considered a marginal worker.7Based on this record, we find that the Respondentcame forward with sufficient evidence to show thatit was dissatisfied with Carlstrom's work on seg-ment A and would not have recalled him even inthe absence of any protected activity. Accordingly,we shall dismiss the 8(a)(3) allegation.ORDERThe National Labor Relations Board orders thatthe Respondent, PCL Construction, Ltd., Minne-apolis, Minnesota, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Threatening union stewards or other employ-ees that their jobs are in jeopardy because of theirunion or concerned activities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its construction projects at the CityCenter project in Minneapolis, Minnesota, and allother places where the Respondent is engaged inbusiness in Minneapolis, Minnesota, copies of theattached notice marked "Appendix:"8Copies ofthe notice, on forms provided by the Regional Di-rector for Region 18, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in6 At the time of the initial recalls, according to the judge, the Re-spondent recalled all but one laborer (that one being Carlstrom) who hadbeen working on segment A when it was completed. That he remainedon segment A until its completion is not necessarily an indication of theRespondent's regard for him. Carlstrom was the steward and, under thecontract, the Respondent could not lay off the steward until the entirecrew was laid off.? The judge notes that, in filling out his separation notice, the foremanindicated that he would recall Carlstrom. We find little significance inthis fact. Particularly given the unrebutted testimony regarding the Re-spondent's dissatisfaction with Carlstrom's work, we are not prepared toconclude that the separation notice represents an admission that Carl-strom was one of the better laborers who worked on segment A.B If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."conspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations not foundherein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT do anything to interfere withthese rights. More specificallyWE WILL NOT tell union stewards or other em-ployees that their jobs are in jeopardy because theyhave engaged in union activities protected underthe Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.PCL CONSTRUCTION, LTD.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.The complaint which issued on January 26, 1982, allegesthat PCL Construction, Ltd. (herein called PCL or theRespondent), engaged in conduct violative of Section8(a)(l) of the Act, and refused to recall Dennis M. Carl-strom from layoff because he joined, supported, or assist-ed Laborers International Union of North America,Local Union No. 563, AFL-CIO (herein called theUnion), or otherwise engaged in concerted activities, inorder to discourage membership in the Union and in18 PCL CONSTRUCTIONorder to discourage employees from engaging in such ac-tivities in violation of Section 8(a)(3) of the Act. The Re-spondent filed an answer denying the commission of anyunfair labor practices. This matter was tried before meon September 1 and 2, 1982, in Minneapolis, Minnesota.All parties were represented at the hearing and the Gen-eral Counsel and the Respondent filed post-trial briefswhich have been duly considered.On the entire record and on my observations of thewitnesses and their demeanor and on the briefs filed bythe parties, I make the followingFINDINGS AND CONCILUSIONS1I. THE BUSINESS OF PCLPCL is a Canadian corporation with an office andplace of business in Minneapolis, Minnesota, where it isengaged in the building and construction industry. In thespring of 1980 PCL began working on the MinneapolisCity Center project which involves the construction of aparking lot (segment A), a 52-story office tower (seg-ment B), a 3-story department store (segment C), andretail space (segment D). Additionally, on this site PCLis also constructing a 32-story hotel (AMFAC Hotel).PCL admits, and I find, that at all times material hereinit has been an employer engaged in commerce withn themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDPCL admits, and I find, that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESIn June 1980, Dennis Carlstrom was hired by PCL asa laborer to work on the Center City Project. Initially,he worked on segments A, B, and C. In September orOctober 1980, Carlstrom was assigned to segment Aonly. Carlstrom was initially assigned as a truckdriverand also performed other general labor duties. In August1980, Carlstrom was appointed steward for all of seg-ments A, B, and C, which were the only segments inprogress at that time. Later in October or November1980, Carlstrom's stewardship was reduced to cover onlysegment A. Other stewards were appointed for the othersegments.When Carlstrom became the steward he was designat-ed to serve on the Respondent's safety committee, whichis composed of all stewards, foremen, superintendents,the safety director, and project manager. Carlstrom tookfull advantage of his membership on the safety commit-tee and soon after his appointment as steward he com-I The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict my findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.plained of the unsafe storage and location of oxygen,acetylene, and gasoline. In October 1980, when Carl-strom was introducing a new steward to Ron Williams,the general foreman of segment B, he pointed out anumber of unsafe conditions he had observed at segmentB. Williams asked Carlstrom who "in the hell" hethought he was, and stated that he did not want Carl-strom "pulling any OSHA inspections" on him, and thathe did not like the idea of Carlstrom taking notes whilein his area.Following an OSHA inspection which was held in De-cember 1980, the OSHA inspectors met with union stew-ards, without the benefit of any representatives of theRespondent. The subjects raised by the stewards werebrought up by the OSHA inspectors when they met withrepresentatives of the Respondent and the stewards.After the December 1980 OSHA inspection, the Re-spondent held a meeting with its employees in the lunch-room. Foreman Ballentine and Segment A Manager PaulNelson advised the employees that the Respondent wasgetting "sick and tired of the tail wagging the dog. Theywere getting tired of the agitation that was going onconstantly. They had authorization to fire each andevery person on the job if they needed to in order to getrid of the agitators." Ballentine explained that PCL didnot care about the employees' feelings and stated that "ifthe employees didn't like it there they should leave."Following this meeting Carlstrom complained aboutthe statement made by Ballentine and Nelson to SteveGardner, the newly appointed personnel director.In November 1980, Carlstrom approached ForemanTom Charest and inquired about his views on grantingovertime to the stewards, particularly to Carlstrom.Charest informed Carlstrom that he could arrange forhim to work on weekends but not overtime during theweek. Carlstrom interpreted the collective-bargainingagreement as requiring the presence of a steward at alltimes when employees are working and that if there isany overtime worked a steward must be present. Man-agement disagreed with Carlstrom's interpretation andthis disagreement was an additional obstacle between theRespondent and Carlstrom. The overtime assignmentsbecame a critical point with Carlstrom and he had on oc-casions discussed the problem with representatives of theRespondent including Charest, Nelson, and Ballentine.Also he discussed this with union business agents. Carl-strom ultimately requested the Union to file a formalgrievance over the matter. Early in February 1981, theUnion filed a formal grievance over the Respondent'sovertime assignments.When Charest later approached Carlstrom and in-formed him that he had heard that Carlstrom was suinghim, Carlstrom advised that he was not suing Charest,but merely pursuing a grievance concerning overtime.Charest responded that if Carlstrom were going to suehim he had better get his "shit together because he had alot of dirty jobs he could assign."In mid-February 1981, a grievance meeting was heldbetween the Union and the Respondent to discuss theovertime claim of Carlstrom. Ballantine, Charest, andPaul Nelson were present on behalf of the Respondent,19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Joe Byrd and Howard Johnson represented theUnion. During this meeting Carlstrom confronted man-agement about rumors that it was attempting to have em-ployees circulate petitions seeking Carlstrom's removalas steward. Ballantine indicated that he did not know theemployees could not do that, and stated that he thoughtit was permissible.On October 28, 1980, Carlstrom was given a warn-ing/dismissal notice for being 8 minutes late for work byForeman Burndt, who informed Carlstrom that he wasacting at the behest of Ballantine. Carlstrom then con-fronted Ballantine who informed Carlstrom that it wasfor frequent tardiness. In this conversation Ballantinetold Carlstrom he was "taking on too many responsibil-ities as a steward." Carlstrom credibly testified that onseveral occasions he had been threatened by Ballantineas not being "fire proof."In addition to his complaints to the Company aboutovertime assignments, safety, and other related issues,Carlstrom was also involved in so-called jurisdictionalwork assignments. In early November 1981, a nonunioncleaning company was working on the project, in viola-tion of the collective-bargaining agreement, at least ac-cording to Carlstrom. Carlstrom advised the Union andhis foremen and shortly thereafter the cleaning crew wasremoved and replaced by a union cleaning crew. Addi-tionally, in early November 1981, when Carlstrom dis-covered two carpenters doing what is traditionally labor-ers and cement finishers work, he notified the cementfinishing steward and Bob Dalbec, the acting foreman.He requested that Dalbec contact Nelson on his two-wayradio. Prior to this, Michael Christian, the carpenterforeman, appeared at this site, and when Carlstrompointed out that carpenters were doing work that shouldbe performed by laborers and cement finishers, Christiantold Carlstrom "okay, you mix the mud." While Carl-strom and the cement finishing steward were undertak-ing to perform the job the carpenters remained at the siteand subjected them to verbal abuse. Carlstrom then ad-vised Dalbec and Christian that he did not need the car-penters standing around giving him a hard time, and thatthey were doing the job for less cost to the Respondentthan it was performed by the carpenters. At this pointDalbec reacted by telling Carlstrom to "screw it then,we will shut the goddamn job down, you might as wellclean up the tools and end the operation."This last remark by Dalbec is alleged in paragraph 5,aof the complaint to be a violation of Section 8(a)(1) ofthe Act. There is little doubt that both Dalbec andChristian were upset over this complaint by Carlstrom,and Christian merely responded that Carlstrom wasmaking it "goddamn" hard to work around there. Carl-strom attempted to get Christian to clarify what hisproblem was. Christian merely turned his back andwalked away. Later that day, Carlstrom learned from afellow employee that Christian was telling employees hehad nearly "decked" Carlstrom over the dispute involv-ing the carpenters work.There is little doubt that Dalbec's statement was clear-ly in response to Carlstrom's complaint over the jurisdic-tional work assignment and involved concerted activitiesand union activities and clearly constitutes a threat of ajob shutdown in violation of Section 8(a)(1) of the Act,and I so find.According to the credited testimony of Carlstrom hewas concerned for his safety after hearing that Christianwas going to hit him and he contacted the union officialsrequesting one of them to accompany him back to workon Thursday, November 5, 1981. Unable to get an offi-cial to go to work with him he advised the Respondentthat he would not be in that day. Likewise, he did notreport on November 6, 1981. He did report to work onMonday, November 9, 1981, under the impression thatunion official Howard Johnson would be at the site thatday. At 10 a.m., when Johnson had not appeared at thesite, Carlstrom attempted to reach him at the unionoffice but was unsuccessful. He then left the jobsitepending a resolution of this matter. Ultimately a meetingwas set up between the Union, the Respondent, andCarlstrom for 3 p.m., November 10, 1981. According toCarlstrom, he informed those in attendance that he wasbeing socially ostracized, that threats were being madeon the job against people who associated with him, andthat he was continually denied overtime in violation ofthe collective-bargaining agreement and the arbitrator'saward of October 30, 1981.2 Also, Carlstrom explainedthe incidents of November 4, which occurred over thework assignment dispute involving the carpenters. Chris-tian did admit stating that he should have decked Carl-strom, and the Respondent's representatives treated thethreat very lightly.In September 1981, the Respondent fired employeeKathleen Nikunen. The Respondent's personnel manager,Stanley Gardner, heard rumors that Carlstrom had ad-vised Nikunen to undertake legal action against the Re-spondent, and Gardner called Nikunen to find out if thiswas true. Nikunen related this conversation to Carlstrom,and Carlstrom informed Gardner that his conduct both-ered him, and suggested that Gardner check out suchrumors with Carlstrom directly. Gardner then askedCarlstrom if he had directed Nikunen to the press, whichCarlstrom denied.Carlstrom met again on November 11, 1981, withStanley Gardner, who wanted to know if Carlstromwould be requesting time off the next day to attend aMinnesota Human Rights Commission meeting concern-ing Nikunen. When Carlstrom indicated that he wouldbe attending, Gardner stated that they were not going topay him for the time that he took off to attend the meet-ing. Carlstrom had not asked to be paid for that, but hebecame curious and asked why he would not be paid.Gardner replied that it would be ludicrous for the Re-spondent to pay Carlstrom to attend and testify againstthe Respondent. Carlstrom had talked to Gardner andother supervisors on other occasions concerning allegedsexual harassment and discrimination. Gardner admittedthis conversation with Carlstrom and stated that he didindicate to Carlstrom that he did not feel that this type2 The grievance which Carlstrom had filed in February was ultimatelydecided in October by an arbitrator who sustained the grievance and re-quired PCL to offer overtime to the steward if he was qualified to do thework being offered to others in the bargaining unit.20 PCL CONSTRUCTIONof conduct was within his duties and responsibilities as asteward.On November 12, 1981, the Minnesota Human RightsCommission held a factfinding hearing at its office in St.Paul, Minnesota. Christian, Charest, and Gardner werepresent for the Respondent. Nikunen, her counsel, andCarlstrom were also in attendance. Gardner was upsetover Carlstrom's testimony at the hearing and immedi-ately on the conclusion of the hearing he confrontedCarlstrom in the lobby of the building. Gardner informedCarlstrom that he was sick and tired of Carlstrom goingoutside of his jurisdiction as steward and getting in-volved in matters that were none of his business. Gard-ner told Carlstrom that he was coming at him on thisone and that Carlstrom had put himself in jeopardy.Carlstrom asked if this meant the possibility of losing hisjob and Gardner asked if he even cared about his job.Carlstrom responded that he did care, he cared a greatdeal, and Gardner knew that.3The complaint alleges this statement by Gardner to bea violation of Section 8(a)(l) of the Act. It is clear thatGarnder was upset over Carlstrom's testimony, and it isalso clear that Carlstrom was engaged in protected ac-tivities in giving testimony for the Human Rights Com-mittee. Garnder's statement to Carlstrom that he had puthimself in jeopardy was clearly a threat, and interferedwith his Section 7 rights and was violative of Section8(a)(l) of the Act, and I so find.Carlstrom worked on November 13, 1981, but was notasked to work any overtime on that day or the next 2days. On Monday, November 16, 1981, Carlstromlearned that all of the other members of his crew hadworked overtime on those 3 days and also on the morn-ing of November 16, 1981. He immediately contacted theunion hall and approximately 30 minutes later was sum-moned to a conference room next to the office of GeraldBarnert. Carlstrom met with Nelson, Charest, and Bar-nert and the union business agent, Johnson, was on thetelephone with a loudspeaker attachment. Barnert com-menced the meeting by asking Charest why Carlstromhad not been offered overtime and Charest respondedthat Carlstrom frequently refused to work overtime. Asecond meeting was scheduled for later in the day sothat the union representatives could be physicallypresent. At this meeting Nelson, Charest, Barnert, Gard-ner, business agent Johnson, and Carlstrom were present.Again Charest was asked why Carlstrom had not beenasked to work overtime. On this occasion Charest saidthat Carlstrom was running around Friday afternoontaking his steward report. Barnert responded that it wasCarlstrom's duty and responsibility to take a stewardreport, and asked Charest and Nelson why, as everyoneknew that overtime would be required a week ago, Carl-strom was not informed. Charest again claimed thatCarlstrom had refused to work in the past. Carlstromthen explained that he would concede that fact, if Char-est would admit that he had refused to offer Carlstromovertime for the last 6 months.3 Gardner denies this part of the conversation. However, I do notcredit this denial. Carlstrom's testimony had more of a ring of truth andseemed more straightforward.At this point, Barnert stated that he wanted to get ridof both Charest and Carlstrom because there were toomany problems coming out of segment A. Business agentJohnson asked if Barnert meant to fire the employees orlay them off. Barnert said lay them off, and Johnsonasked if it would be effective immediately or at the endof the day. At this point Joe Byrd, the financial secretaryfor the Union, intervened and suggested Barnert recon-sider his actions as it involved terminating a steward. Noagreement or resolution was reached on any of the issuesand the meeting broke up.The complaint alleges that Barnert's threat to termi-nate Carlstrom is in direct response to his union activitiesin violation of Section 8(a)(l) of the Act. There is littledoubt that Carlstrom was merely asserting his rightsunder the collective-bargaining agreement by complain-ing about the failure of Charest to assign him overtimeand a threat by Barnert to get rid of him because of thisproblem certainly interfered with Carlstrom's rightsguaranteed under Section 7; such interference and threatof discharge is clearly violative of Section 8(a)() of theAct, and I so find.Carlstrom continued to work on the project until ap-proximately 3:15 p.m., November 19, 1981, when Charestapproached Carlstrom and another laborer, handingthem their checks and stating that they were being laidoff. Charest explained that everyone was being laid off.Within a few days all the laborers who had been laid offwere returned to work with the exception of Carlstrom.Carlstrom testified that on November 25, 1981, hewent to the City Center project and talked to Barnert.He asked the reason for his termination and was in-formed for lack of work. Carlstrom testified that he no-ticed other laborers whom he had worked with in thepreceding week and who had been laid off were workingon the project at the AMFAC Hotel. It is conceded bythe Respondent that all laborers were returned to workexcept for Carlstrom, and that there are presently 16 la-borers working at the AMFAC Hotel and that shortlybefore and after November 19, 1981, laborers were trans-ferred to segments B and C.The complaint alleges that the failure to recall Carl-strom to work following his layoff was because hejoined, assisted, or supported the Union and engaged inconcerted activities in order to discourage employeesfrom engaging in such activities in violation of Section8(a)(3) of the Act.Discussion and ConclusionsIt is clear that at the time Carlstrom was laid off fromwork the reason given was lack of work. In filling outCarlstrom's separation notice Foreman Charest indicatedon the form that he would rehire Carlstrom. Nelson re-viewed and executed this separation notice withoutmaking any correction. Prior to Carlstrom's layoff onNovember 19, 1981, there was never any mention of adeficiency in his work, as being a contributing factor tohis layoff. Also, on November 25, 1981, when Carlstromvisited Barnert he did not suggest that any such deficien-cy entered into PCL's reasons for refusing to recall Carl-strom. Thus, the only reason given to Carlstrom that he21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not recalled to work was because of lack of work.However, the Respondent now asserts that the reasonthat Carlstrom was not recalled to work was because ofthe deficiency in the quality and quantity of his work.Thus, the Respondent's witnesses testified that Carlstromperformed in a slow manner, that his work performancewas poor, and that his work was so bad that at one pointthey considered making him a sweeper. Most of the Re-spondent's witnesses testified that Carlstrom's constantcomplaints about safety matters, overtime matters, andthe general performance of his duties as a union stewardhad nothing to do with the Respondent's failure to recallCarlstrom. The only reason given for failing to recallhim is because he is a lousy employee.While the hard feelings between Carlstrom and Char-est is readily apparent in this record, it is also worthy topoint out that the Respondent's hostility to Carlstromand his activities was not restricted in this regard. It isnoted that in April 1981, Nelson or Barnert requestedCharest to prepare a memo on Carlstrom's conduct.Charest prepared such a memo and admitted that he hadnever done this on any other employee. In the memoCharest implies that Carlstrom had been involved in acrew walkoff at another project in 1979, and describedvarious overtime complaints made by Carlstrom andhow Carlstrom would call in the union business agent.Charest concluded by stating that Carlstrom had agitatedthe men for a long time, and put a "great deal of frictionwith the men and foremen" and concluded that "itwould be best if he was let go." There was no mentionor criticism of Carlstrom's performance or ability, otherthan Charest stating that Carlstrom was an average la-borer who had his mind on other things that did not con-cern him.Nelson testified to observing Carlstrom's performancesclaiming that he was slower than other employees. How-ever, he did nothing to investigate the problems or cor-rect the alleged deficiency. In fact none of the supervi-sors testified that they ever gave Carlstrom any verbal orwritten notice or warnings, other than a warning forbeing 8 minutes late. On March 2, 1981, Nelson wrote amemo to Barnert regarding Carlstrom, in which he dis-cussed Carlstrom's charges of no overtime on the CityCenter project, concluded that "I feel he was a very dis-ruptive influence on the Crew in particular and the jobin general. For these and more reasons, I feel we shouldand must let him go." In his response to this memo, Bar-nert gives a clue to Carlstrom's ultimate destiny by stat-ing, "rather than cause problems why don't you try andget along with the man until your job is completed, youare running a separate job there and when you are doneyou are done." Thus, it is apparent that the Respondentwas looking forward to the ultimate completion of seg-ment A to rid itself of Carlstrom.I have carefully reviewed this entire record includingall of the testimony of the witnesses and have carefullyobserved their demeanor while testifying. Once again weare confronted with the age old situation of an employee,and in this case the union steward for the job, attemptingto correct what he considered to be unsafe conditions ona job, inequities in the application of overtime, and incor-rect assignments of work by craft jurisdiction. Manage-ment does not like this type of disruptive conduct on thepart of its employees and their attempts to correct theseproblems are rarely rewarded. In fact, the employee whobecomes the chronic complainer very often finds himselfa target of management's wrath. In this case Carlstromquickly got on the list of Foreman Charest, and ultimate-ly on the list of other PCL supervisors at the CityCenter project. I am convinced that whatever poorqualities may have been involved in Carlstrom's perform-ance of his work that these shortcomings did not enterinto or at least were not the principal factor in his termi-nation, or in the Respondent's failure to recall him. Histermination is not alleged to be unlawful, but the failureof the Respondent to recall him is alleged to be a viola-tion of the Act because it was based on unlawful consid-erations. It is obvious to me, based on this record as awhole, that the Respondent's failure to recall Carlstromwas at least in part based on the fact that he was a dis-ruptive influence on the job through his concerted activi-ties and his activities on behalf of the Union and hisfellow employees. In fact, Barnert ultimately admittedthat Carlstrom's filing of grievances, participating inOSHA proceedings, complaining about safety on the job,and thus being a constant thorn in the Respondent's sideduring his employment, entered into their decision not torehire or recall Carlstrom. Such conduct clearly discour-ages membership or activities on behalf of labor organi-zations in contravention of the Act. Therefore, it is myconclusion that the Respondent failed to recall Carlstromto work on the City Center project on and after Novem-ber 25, 1981, because of his support and activities onbehalf of the Union and because of his concerted activi-ties, in order to discourage membership in the Union inviolation of Section 8(a)(1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent described above, oc-curring in connection with its operations, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent's failure to recallDennis Carlstrom to work on the City Center project onand after November 25, 1981, was discriminatory in vio-lation of Section 8(a)(3) and (1) of the Act, I shall rec-ommend that the Respondent be ordered to immediatelyrecall, rehire, or fully reinstate him, unless reinstatementhas already been offered, to his former job, or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges and make him whole for any loss of earningshe may have suffered as a result of the Respondent's dis-crimination against him in the manner set forth in F. W.22 PCL CONSTRUCTIONWoolworth Co., 90 NLRB 289 (1950), with interest com-puted in the manner set forth in Florida Steel Corp., 231NLRB 651 (1977).4On the basis of the foregoing findings of fact and onthe entire record, I make the followingCONCLUSIONS OF LAWI. The Respondent, PCL Construction, Ltd., is an em-ployer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Laborers International Union of North America,Local Union No. 563, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By threatening to shut the job down because Carl-strom had engaged in union activities and concerted ac-tivities with other employees by attempting to enforce4 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).the collective-bargaining agreement, by threatening em-ployees with unspecified reprisals and discharge becausethe employees had testified in support of another em-ployee at a Human Rights hearing, and by threatening todischarge an employee because the employee had en-gaged in union activities and concerted activities withother employees by attempting to enforce the collective-bargaining agreement, the Respondent has engaged inconduct violative of Section 8(a)(1) of the Act.4. By refusing to rehire, recall, or reinstate employeesor union stewards because of their union activities orother concerted activities, on behalf of the Union or anyother labor organization, or by discriminating in regardto hire or tenure of employment to discourage member-ship in the Union, the Respondent has engaged in con-duct violative of Section 8(a)(1) and (3) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices effecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]23